Citation Nr: 0322231	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disorder, to include bronchitis, asthma, and chronic 
obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from December 1943 to August 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

On VA Form 21-4138 (Statement in Support of Claim), received 
in August 2002, the veteran claimed entitlement to service 
connection for laryngitis and skin cancers due to exposure to 
mustard gas while on active duty.  But these additional 
claims have not been adjudicated by the RO and, therefore, 
are referred there for appropriate development and 
consideration.  

To support his claim at issue for a chronic pulmonary 
disorder, the veteran testified at a hearing at the RO in 
March 2003.  The Member of the Board (Veterans Law Judge 
(VLJ)) signing this decision conducted that hearing.  
The type of hearing the veteran had is often referred to as a 
travel Board hearing.

FINDINGS OF FACT

1.  The veteran was not exposed to Mustard Gas during 
service.  

2.  The veteran has pulmonary pathology which first 
manifested years after his service in the military ended and 
is unrelated to that service.  

CONCLUSION OF LAW

A chronic pulmonary disorder, to include bronchitis, asthma, 
and chronic obstructive pulmonary disease (COPD), was not 
incurred in or aggravated by active service, nor may 
incurrence or aggravation in service on the basis of mustard 
gas exposure be presumed.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.316(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  It eliminated the 
previous requirement of submitting a well-grounded claim, 
expanded the duty to notify the veteran and representative of 
the type of evidence needed to support the claim-and thereby 
complete the application for benefits, and enhanced VA's duty 
to assist in developing the information and obtaining the 
evidence necessary to substantiate the claim.  The 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  VA stated that "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA," 
66 Fed. Reg. 45,629, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii).  Thus, if the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

In the present case, the Board concludes that VA's duties to 
notify and assist have been fulfilled to the extent possible.  
The veteran was provided notice of the specific type of 
evidence needed to substantiate his claim during his March 
2003 travel Board hearing.  Also during his travel Board 
hearing, he was notified of the specific legal criteria for 
establishing his entitlement to the benefits at issue.  

Furthermore, the Board gave the veteran an opportunity to 
present evidence confirming he was exposed to mustard gas 
during service and medical evidence of a nexus (i.e., an 
etiological link) between that exposure and his current 
chronic pulmonary pathology.  In fact, after his travel Board 
hearing, he was given extra time to obtain this evidence or 
indicate where it could be located so VA could obtain it for 
him, but the document he subsequently submitted merely was a 
duplicate of a statement already on file.  Consequently, he 
clearly was apprised of exactly what evidence was of record, 
what evidence still needed to be obtained and submitted, and 
equally importantly who was responsible for obtaining the 
evidence.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

A VA medical examination was not scheduled in connection with 
this appeal.  
According to 38 C.F.R. § 3.159(c)(4)(B), an examination will 
be conducted if the evidence establishes that the veteran 
suffered an event, injury, or disease in service or has a 
disease or symptoms of a disease listed, in pertinent part, 
at 38 C.F.R. § 3.316, manifesting during an applicable 
presumptive period provided he has the required service or 
triggering event to qualify for that presumption.  See, too, 
38 U.S.C.A. § 5103A(d) indicating that VA shall provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.

Here, though, as explained below, the veteran does not have 
the triggering event, i.e., exposure to mustard gas during 
service.  So an examination to obtain a medical nexus opinion 
is not required by the VCAA because even assuming a pulmonary 
disorder is diagnosed would not provide a basis for causally 
relating it to exposure to Mustard Gas in service (since 
there was no such exposure).  Indeed, if, on the other hand, 
it was demonstrated that the veteran was exposed to mustard 
gas during service and had any of the disabilities listed at 
38 C.F.R. § 3.316(a)(1), (2), and (3), which manifested at 
any time after service, then service connection would be 
presumed and a medical nexus opinion still would be 
unnecessary.  

The Board, therefore, finds that VA has properly notified the 
veteran of the evidence required to support his claim, and 
that all reasonable efforts were made to obtain this 
supporting evidence.  No further notification or assistance 
is required and, in fact, would be unproductive.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



Analysis

Service connection may be granted for current disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  In addition, service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may be granted, as well, on a presumptive 
basis for chronic bronchitis, chronic emphysema, chronic 
asthma, or COPD developing subsequent to the veteran's full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service.  38 C.F.R. § 3.316(a)(2) 
(2002).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the case, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 2002).  

The veteran's service medical records (SMRs) do not show 
evidence of a chronic pulmonary disability, although he had 
some transitory respiratory symptoms in December 1943 when he 
had acute catarrhal nasopharyngitis.  But they had resolved 
by the time of his discharge from the military in August 
1945.

The veteran testified during his March 2003 travel Board 
hearing that he began having pulmonary problems in 1947 or 
1948, in the form of bouts of chest congestion and coughing-
which, at that time, he thought were due to colds.  See page 
8 of the transcript of his hearing.  In fact, on VA 
examination in 1947 he had symptoms of a slight cold.  So 
even he concedes that he had no recognizable pulmonary 
symptoms, due to a cold or otherwise, until after his service 
in the military had ended.

The veteran also testified during his travel Board hearing 
that he was exposed to Mustard Gas in February 1944 when he 
underwent poison gas training at Camp Blanding, Florida (page 
4 of the transcript).  He said a drop of the liquid form of 
the gas was placed on his skin and that he still has a 
residual scar from it (page 6 of the transcript).  

Dr. Schauer stated in August 2000 that the veteran was 
exposed to Mustard Gas during service and that "[a]fter that 
exposure he developed problems with Chronic Bronchitis.  The 
exposure to Mustard Gas has more than likely contributed to 
his present lung problems."  

Dr. Schauer's statement, obviously, is a medical opinion 
purporting to link the veteran's present lung problems to 
Mustard Gas exposure while in service.  But the dispositive 
issue, in order to accept this opinion as true, is whether 
the veteran actually was exposed to some form of Mustard Gas 
during service (either nitrogen or sulfur mustard or 
Lewisite).  And it is in this latter regard that there is 
insufficient evidence to support the claim.  This is critical 
because the probative value of Dr. Schauer's opinion is 
determined, in part, by the information and evidence on which 
it was predicated.  So if, for example, his opinion merely 
was based on inaccurate information or unsubstantiated 
allegations, then the probative value of the opinion declines 
significantly.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 
(1993).

There is no proof the veteran was exposed to Mustard Gas 
during service, as he alleges.  And this is a factual 
determination, not a medical issue.  So the Board does not 
have to concede that he was merely because he says that he 
was or even though Dr. Schauer apparently also assumed that 
he was.  Although the Board may not ignore Dr. Schauer's 
opinion, the Board certainly is free to discount the 
credibility of it, so long as the Board adequately explains 
its reasons and bases for doing so.  See Sanden v. Derwinski, 
2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164, 169 (1991).

During the recent travel Board hearing, the veteran's 
representative cited information contained in the "DAV 
Magazine," to show there are existing documents of the 
Department of Defense (DOD) indicating that several chemical 
warfare-related companies were stationed at Camp Blanding 
during World War II, that any or all of them could have been 
involved in Mustard Gas training, and that lists of potential 
chemical and biological exposure sites shows Camp Blanding as 
a training area but provides no additional information (page 
9 of that transcript).  

A statement with attached documents was received in January 
2002, however, from the U.S. Army Soldiers and Biological 
Chemical Command.  This is a department specifically 
responsible for documenting when and where there was Mustard 
Gas exposure during the time in question.  And while they did 
not have records concerning the veteran or his particular 
unit, they indicated that Camp Blanding, Florida, where he 
says he was stationed at the time at issue, "did not conduct 
mustard agent testing.  Camp Blanding did conduct standard 
chemical warfare training activities and some testing on the 
wearing of protective clothing.  Mustard agent was not used 
in the wear trials of protective clothing."

Consequently, the Board finds that the preponderance of the 
evidence establishes that the veteran was not exposed to 
Mustard Gas during his military service.  He did not even 
begin to make this allegation of such exposure until decades 
following his discharge from service-bearing in mind he 
served during World War II.  Thus, his claim is based on his 
own personal recollection of events that supposedly occurred 
many years ago, which are not otherwise supported by the 
objective data from that era.  Furthermore, it appears that 
his recollections relate to his full-body exposure to a gas, 
but he has provided no evidence tending to show that he was 
exposed to Mustard Gas at any time while on active duty.  
The information provided by the service department indicates 
that no human testing with Mustard agents was performed at 
the site alleged by the veteran, and that the testing 
routinely performed at the time of his military service did 
not involve a vesicant such as Mustard Gas.  So Dr. Schauer's 
medical opinion, which was predicated on such exposure, is 
invalidated because it did not occur.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).

Lastly, a chest X-ray during the VA examination in 1947 
revealed evidence of old healed primary tuberculosis (TB), 
although a July 1951 chest X-ray interpreted the findings to 
also possibly include an old head fungal infection.  However, 
it is neither claimed, alleged, nor shown that the veteran 
had a pulmonary fungal infection or pulmonary TB at any time 
during his military service.  Rather, many private and VA 
chest X-rays were negative for active pulmonary pathology for 
decades after military service.  

Since the preponderance of the evidence establishes that the 
veteran was not exposed to Mustard Gas during his military 
service, none of his current pulmonary disorders can be 
attributed to such exposure in service.  His appeal, then, 
must be denied and the benefit-of-the-doubt rule does not 
apply.  See Alemany v. Brown, 9 Vet. App. 518, 518 (1996).


ORDER

The claim for service connection for a chronic pulmonary 
disorder, inclusive of bronchitis, asthma, and COPD, is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

